
	
		II
		111th CONGRESS
		2d Session
		S. 3775
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2010
			Mr. Tester (for himself
			 and Mr. Voinovich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To improve prostate cancer screening and treatment,
		  particularly in medically underserved communities, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Prostate Research, Outreach,
			 Screening, Testing, Access, and Treatment Effectiveness Act of
			 2010 or the PROSTATE Act of 2010.
		2.FindingsCongress makes the following
			 findings:
			(1)In 2009, prostate
			 cancer was the second leading cause of cancer death among men.
			(2)In 2009, more
			 than 190,000 new patients were diagnosed with and more than 27,000 men died
			 from prostate cancer.
			(3)In 2009,
			 approximately 2,000,000 people in the United States were living with a
			 diagnosis of prostate cancer and its consequences.
			(4)While prostate
			 cancer generally affects older men, younger men are also at risk of the
			 disease. When prostate cancer appears in early middle age it frequently takes
			 on a more aggressive form.
			(5)There are
			 significant racial, ethnic, population, and geographic disparities with respect
			 to prostate cancer in the United States.
			(6)African-Americans
			 have prostate cancer mortality rates that are more than double the prostate
			 cancer mortality rates among Whites.
			(7)Certain veterans
			 populations may have nearly twice the incidence of prostate cancer than the
			 general population of the United States.
			(8)Underserved rural
			 and highly rural populations have higher rates of mortality than urban
			 populations.
			(9)Urologists are
			 specialists who diagnose and treat the vast majority of prostate cancer
			 patients.
			(10)Investments in
			 basic and translational research have proved promising for the prevention,
			 diagnosis, and treatment of prostate cancer.
			(11)There are many
			 unanswered questions regarding prostate cancer.
			(12)It is not fully
			 understood how much of the known disparities in prostate cancer rates among
			 differing communities are attributable to disease etiology, access to care, or
			 education and awareness of matters relating to prostate cancer.
			(13)The causes of
			 prostate cancer are unknown.
			(14)There are no
			 treatments that can durably arrest growth or cure prostate cancer once it has
			 metastasized.
			(15)A significant
			 proportion (approximately 23 to 54 percent) of cases of prostate cancer may be
			 clinically indolent or over-diagnosed, resulting in significant over
			 treatment.
			(16)Good information
			 regarding how to differentiate accurately, early on, between aggressive and
			 indolent forms of prostate cancer is generally unavailable, resulting in
			 significant over treatment.
			(17)More accurate
			 tests for prostate cancer—
				(A)will minimize the
			 physical, psychological, financial, and emotional trauma that men and their
			 families face; and
				(B)could increase
			 efficiencies in public and private health care systems that result in the
			 saving of billions of dollars.
				(18)Treatment of
			 prostate cancer has been identified by the Centers for Medicare and Medicaid
			 Services under the Physician Feedback Program established under section 1848(n)
			 of the Social Security Act (42 U.S.C. 1395w–4(n)) as one of eight highest
			 volume, highest cost areas of health care in the United States.
			3.Sense of
			 Congress on access to and provision and coordination of health care for
			 diagnosis and treatment of prostate cancerIt is the sense of Congress that—
			(1)innovative and
			 cost-efficient methods to improve access to high-quality health care by
			 underserved, rural, and highly rural populations should take advantage of
			 advances in telehealth to diagnose and treat prostate cancer;
			(2)a coordinated
			 effort between specialists and primary care physicians is essential to provide
			 the most effective diagnosis and treatment plan for prostate cancer
			 patients;
			(3)prostate cancer
			 research and health care programs across Federal agencies should be
			 coordinated—
				(A)to improve
			 transparency and accountability;
				(B)to encourage the
			 translation of research into practice;
				(C)to identify and
			 implement best practices; and
				(D)to foster an
			 integrated and consistent focus on effective prevention, diagnosis, and
			 treatment of prostate cancer.
				4.Interagency
			 Prostate Cancer Coordination and Education Task Force
			(a)Establishment
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall, in conjunction with the
			 Secretary of Defense and the Secretary of Health and Human Services, establish
			 a task force on the coordination of Federal activities relating to prostate
			 cancer.
				(2)DesignationThe
			 task force established under paragraph (1) shall be known as the
			 Interagency Prostate Cancer Coordination and Education Task
			 Force (in this section referred to as the Task
			 Force).
				(b)Membership
				(1)CompositionThe
			 Task Force shall be composed as follows:
					(A)Such
			 representatives of the Department of Veterans Affairs and such program areas of
			 the Department as the Secretary of Veterans Affairs considers appropriate for
			 the purpose of coordinating a uniform Federal message relating to prostate
			 cancer screening and treatment.
					(B)Such
			 representatives of the Department of Defense as the Secretary of Defense
			 considers appropriate for such purpose.
					(C)Such
			 representatives of the Department of Health and Human Services as the Secretary
			 of Health and Human Services considers appropriate for such purpose, including
			 representatives of the following:
						(i)The
			 National Institutes of Health.
						(ii)National
			 research institutes and centers, including the National Cancer Institute, the
			 National Institute of Allergy and Infectious Diseases, and the Office of
			 Minority Health.
						(iii)The Centers for
			 Medicare and Medicaid Services.
						(iv)The Food and
			 Drug Administration.
						(v)The
			 Centers for Disease Control and Prevention.
						(vi)The Agency for
			 Healthcare Research and Quality.
						(vii)The Health
			 Resources and Services Administration.
						(2)MeetingsThe
			 Task Force shall meet at the call of the Secretary of Veterans Affairs, but not
			 less frequently than twice each year.
				(c)Duties
				(1)Summary of
			 advances in Federal prostate cancer researchThe Task Force shall
			 develop a summary of advances in prostate cancer research supported or
			 conducted by Federal agencies relevant to the diagnosis, prevention, and
			 treatment of prostate cancer.
				(2)List of best
			 practices for treatment of prostate cancerThe Task Force shall
			 develop a list of best practices for treatment of prostate cancer that warrant
			 broader adoption in health care programs.
				(3)Share and
			 coordinateThe Task Force shall share and coordinate information
			 on existing Federal research and health care program activities relating to
			 prostate cancer, including by carrying out the following with respect to such
			 research and health care program activities:
					(A)Determining how
			 to improve existing research and health care programs.
					(B)Identifying any
			 gaps in the overall research inventory and in health care programs.
					(C)Identifying
			 opportunities to promote translation of research into practice.
					(D)Maximizing the
			 impact of existing efforts by identifying opportunities for collaboration and
			 leveraging of resources in research and health care programs that serve those
			 susceptible to or diagnosed with prostate cancer.
					(4)Comprehensive
			 strategy and advice on solicitation of proposalsThe Task Force
			 shall develop a comprehensive interagency strategy on, and advise relevant
			 Federal agencies in, the solicitation of proposals for collaborative,
			 multidisciplinary research and health care programs relating to prostate
			 cancer, including proposals to evaluate factors that may be related to the
			 etiology of prostate cancer, that would—
					(A)result in
			 innovative approaches to studying emerging scientific opportunities or
			 eliminating knowledge gaps in research to improve the prostate cancer research
			 portfolio of the Federal Government;
					(B)outline key
			 research questions, methodologies, and knowledge gaps;
					(C)expand the number
			 of research proposals and health care programs that involve collaboration
			 between two or more Federal agencies, national research institutes, or national
			 centers, including proposals for Common Fund research described in section
			 402(b)(7) of the Public Health Service Act (42 U.S.C. 282(b)(7)) to improve the
			 prostate cancer research portfolio of the Federal Government;
					(D)expand the number
			 of collaborative, multidisciplinary, and multi-institutional research grants
			 relating to prostate cancer; and
					(E)encourage such
			 collaborations to include coordination with other robust Federal and private
			 health care services research and health care programs that have successfully
			 addressed prostate cancer education, outreach, and awareness among medically
			 underserved populations.
					(5)Coordinated
			 messageThe Task Force shall develop a coordinated message
			 related to screening and treatment for prostate cancer to be reflected in
			 educational and beneficiary materials for Federal health programs as such
			 materials are updated.
				(6)Recommendations
			 and report
					(A)In
			 generalNot later than two years after the date of the
			 establishment of the Task Force, the Task Force shall submit to the Secretary
			 of Veterans Affairs, the Secretary of Defense, and the Secretary of Health and
			 Human Services a report on the matters described in subparagraph (B).
					(B)MattersThe
			 matters described in this subparagraph are the following:
						(i)Appropriate
			 changes to research and health care programs of the Federal Government,
			 including recommendations to improve the research portfolio of the Department
			 of Veterans Affairs, Department of Defense, National Institutes of Health, and
			 other Federal agencies, to ensure that scientifically based strategic planning
			 is implemented in support of prostate cancer research and health care program
			 priorities.
						(ii)How to ensure
			 that the prostate cancer research and health care program activities of the
			 Department of Veterans Affairs, the Department of Defense, the National
			 Institutes of Health, and other Federal agencies are free of unnecessary
			 duplication.
						(iii)How to improve
			 public participation in decisions relating to prostate cancer research and
			 health care programs to increase the involvement of patient advocacy, community
			 organizations, and medical associations representing a broad geographical
			 area.
						(iv)How best to
			 disseminate information on prostate cancer research and progress achieved by
			 health care programs.
						(v)How
			 to expand partnerships between public entities, including Federal agencies, and
			 private entities to encourage collaboration between such entities and agencies
			 in prostate cancer research and health care delivery.
						(vi)How to assess
			 any cost savings and efficiencies realized through any activities identified or
			 supported pursuant to this Act and recommending expansion of those activities
			 that have proven most promising for the prevention, diagnosis, and treatment of
			 prostate cancer.
						(C)ElementsThe
			 report required by subparagraph (A) shall include the following:
						(i)The
			 recommendations of the Task Force on the matters described in subparagraph
			 (B).
						(ii)A
			 prioritized ranking of the recommendations.
						(iii)A
			 description of the funding necessary to carry out each of the recommendations
			 included in the report.
						(d)Appointing
			 expert advisory panelsThe Task Force shall appoint expert
			 advisory panels to obtain input and concurrence from individuals and
			 organizations from the medical, research, and health care delivery communities
			 with expertise in prostate cancer diagnosis, treatment, and research, including
			 practicing urologists, primary care providers, and individuals with expertise
			 in education and outreach to medically underserved populations.
			5.Prostate cancer
			 research
			(a)Program
			 establishmentThe Secretary of Veterans Affairs shall, in
			 coordination with the Secretary of Defense and the Secretary of Health and
			 Human Services, establish and carry out a program to coordinate and intensify
			 prostate cancer research.
			(b)Program
			 activitiesIn carrying out the program required by subsection
			 (a), the Secretary of Veterans Affairs shall—
				(1)carry out
			 research to develop advances in improved early detection, diagnostic, and
			 prognostic methods and tests, including—
					(A)biomarkers and an
			 improved prostate cancer screening blood test; and
					(B)improvements or
			 alternatives to the prostate specific antigen test and additional tests to
			 distinguish indolent from aggressive disease;
					(2)carry out
			 research to better understand the etiology of prostate cancer to improve
			 prevention efforts, including an analysis of—
					(A)susceptibility
			 and lifestyle factors proven to be involved in higher rates of prostate cancer,
			 such as obesity and diet; and
					(B)the role in which
			 belonging to different ethnic, racial, geographic, and socioeconomic groups,
			 such African-American, Latino, and American Indian populations, as well as
			 those living in rural and highly rural areas, has on the incidence of prostate
			 cancer and mortality from prostate cancer;
					(3)expand basic
			 research into prostate cancer, including studies of fundamental molecular and
			 cellular mechanisms;
				(4)identify and
			 provide clinical testing of novel agents for the prevention and treatment of
			 prostate cancer;
				(5)establish
			 clinical registries for prostate cancer; and
				(6)utilize the
			 National Institute of Biomedical Imaging and Bioengineering and the National
			 Cancer Institute for assessment of appropriate imaging services and
			 technologies.
				(c)Matters
			 addressedIn carrying out the program required by subsection (a),
			 the Secretary shall address the following:
				(1)The racial,
			 ethnic, and geographic disparities in the incidence and mortality rates of
			 prostate cancer.
				(2)The barriers, if
			 any, regarding access to care and participation in clinical trials that are
			 specific to racial, ethnic, and other underserved populations.
				(3)Such outreach and
			 education as the Secretary considers necessary to raise awareness of prostate
			 cancer in the communities of racial, ethnic, and other underserved
			 populations.
				(4)The availability
			 of and utilization of appropriate imaging services and technologies by racial,
			 ethnic, and other underserved populations.
				(d)Grants for
			 eligible entities that serve medically underserved
			 populationsThe Secretary shall carry out the program required by
			 subsection (a) through the award of grants to entities that are eligible to
			 apply for at least 1 grant under any Federal program.
			(e)Comparative
			 effectiveness researchIn carrying out the program required by
			 subsection (a), the Secretary shall integrate and build upon existing knowledge
			 gained from comparative effectiveness research.
			6.Incorporation of
			 prostate cancer treatment into Federal telehealth programs
			(a)In
			 generalWhenever practicable, the Secretary of Veterans Affairs,
			 the Secretary of Defense, and the Secretary of Health and Human Services shall
			 incorporate prostate cancer prevention, diagnosis, and treatment for medically
			 underserved populations into the telehealth programs of the Department of
			 Veterans Affairs, the Department of Defense, and the Department of Health and
			 Human Services, respectively.
			(b)PopulationsIn
			 providing prostate cancer prevention, diagnosis, and treatment via telehealth
			 programs under this section, the Secretary of Veterans Affairs, the Secretary
			 of Defense, and the Secretary of Health and Human Services shall give priority
			 to the provision of such prevention, diagnosis, and treatment to
			 populations—
				(1)in medically
			 underserved areas, particularly areas that include populations consisting
			 predominantly of Indians, Alaska Natives, African-Americans, Hawaii Natives and
			 other Pacific Islanders, Asians, and Latinos; and
				(2)in rural and
			 highly rural areas.
				(c)Delivery of
			 health careIn providing prostate cancer prevention, diagnosis,
			 and treatment via telehealth programs under this section, the Secretary of
			 Veterans Affairs, the Secretary of Defense, and the Secretary of Health and
			 Human Services shall—
				(1)promote the
			 efficient use of specialist care through better coordination of primary care
			 and physician extender teams in medically underserved areas; and
				(2)more effectively
			 employ tumor boards to better counsel patients.
				(d)EvaluationIn
			 providing prostate cancer prevention, diagnosis, and treatment via telehealth
			 programs under this section, the Secretary of Veterans Affairs, the Secretary
			 of Defense, and the Secretary of Health and Human Services shall evaluate the
			 following:
				(1)The effectiveness
			 and efficiency of diagnosing and treating prostate cancer using telehealth
			 services in medically underserved, rural, highly rural, and tribal areas,
			 including the use of tumor boards to facilitate better patient
			 counseling.
				(2)The collaborative
			 uses of health care professionals and the integration of a range of telehealth
			 and other technologies in the provision of health care in medically underserved
			 communities.
				(3)The effectiveness
			 of improving the capacity of non-medical providers and non-specialized medical
			 providers to provide health care services for prostate cancer in medically
			 underserved, rural, highly rural, and tribal areas, including—
					(A)the use of
			 innovative medical home models with collaboration between urologists and
			 primary care physicians; and
					(B)coordination of
			 care through the efficient use of primary care physicians and physician
			 extenders.
					(e)Report
				(1)In
			 generalNot later than five years after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs, the Secretary of Defense, and
			 the Secretary of Health and Human Services shall submit to Congress a report on
			 their activities under this section.
				(2)ElementsThe
			 report required by paragraph (1) shall include the following:
					(A)A description of
			 the outcomes of the activities carried out under this section.
					(B)An assessment of
			 the effectiveness and efficiency of using telehealth services to provide health
			 care in medically underserved communities.
					(C)The
			 recommendations, if any, of the Secretary concerned as to whether the Federal
			 Government should increase the use of telehealth services to deliver health
			 care to medically underserved communities.
					(f)DefinitionsIn
			 this section:
				(1)Medical home
			 modelThe term medical home model means a model of
			 care in which each patient has an ongoing relationship with a personal
			 physician who leads a health care team that includes a specialist and takes
			 collective responsibility for patient care. Such team is responsible for
			 providing all the patient's health care needs and, when needed, arranges for
			 appropriate care with qualified physicians who are not part of such
			 team.
				(2)Physician
			 extenderThe term physician extender means a trained
			 health care professional who provides quasi-autonomous health care under a
			 particular physician's license. Such term includes physician assistants and
			 nurse practitioners.
				(3)Primary care
			 and physician extender teamA primary care and physician
			 extender team is the collaboration of a primary care physician and one
			 or more physician extenders working in collaboration with a urologist for the
			 care of the prostate cancer patient.
				(4)TelehealthThe
			 term telehealth means technology-based professional consultations,
			 patient monitoring, patient training services, clinical observation,
			 assessment, or treatment, and any additional services that utilize technologies
			 specified in the Healthcare Common Procedure Coding System of the Centers for
			 Medicare and Medicaid Services.
				(5)Tumor
			 boardThe term tumor board means a group of
			 physician experts in a particular disease or condition who convene to discuss a
			 particular case, normally one that is challenging or complex, in order to drawn
			 upon the collective expertise of the group to reach consensus on a recommended
			 course of treatment.
				7.National
			 education campaign for prostate cancer awareness
			(a)National
			 education campaign requiredThe Secretary of Veterans Affairs
			 shall carry out a national education campaign to encourage men to seek prostate
			 cancer prevention, diagnosis, and treatment when appropriate.
			(b)MannerThe
			 Secretary shall carry out the national education campaign required by
			 subsection (a) through the development and distribution of educational
			 materials and through public service announcements in a manner that is
			 consistent with the findings and recommendations of the Interagency Prostate
			 Cancer Coordination and Education Task Force established under section
			 4.
			(c)Availability of
			 educational materials and public service announcements in communities with
			 higher incidence of prostate cancerIn carrying out the national
			 education campaign required by subsection (a), the Secretary shall ensure that
			 such educational materials and public service announcements required by
			 subsection (b) are more readily available in communities with higher than
			 average rates of incidence of prostate cancer and rates of mortality from
			 prostate cancer.
			(d)GrantsIn
			 carrying out the national education campaign required by subsection (a), the
			 Secretary shall award grants to private nonprofit organizations to test
			 alternative outreach and education strategies.
			8.DefinitionsIn this Act:
			(1)Highly
			 ruralThe term highly rural, with respect to an
			 area, means that the area consists of a county or counties having a population
			 density of less than seven persons per square mile.
			(2)RuralThe
			 term rural, with respect to an area, means the area is a rural
			 area as classified by the Director of the Bureau of the Census.
			9.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act, such sums as necessary for
			 each of fiscal years 2012 through 2016.
		
